United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-323
Issued: August 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 17, 2008 appellant filed an appeal of a September 10, 2008 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration on the
grounds that it was not timely filed and did not present clear evidence of error. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision. The last
merit decision of record was issued February 15, 2005. Because more than one year has elapsed
between the last merit decision and the filing of this appeal, the Board lacks jurisdiction to
review the merits of this claim.
ISSUE
The issue is whether the Office properly denied appellant’s August 27, 2008 request for
reconsideration on the grounds that it was not timely filed and did not present clear evidence of
error.

FACTUAL HISTORY
On October 13, 2002 appellant, then a 54-year-old medical supply technician, filed an
occupational disease claim (Form CA-2) alleging she sustained anxiety with consequential
hypertension, chronic atrial fibrillation and bronchitis on or before October 26, 1999 due to
incidents of sexual harassment by a coworker. She submitted medical reports from
October 1999 through November 2001 discussing cardiac treatment. In a November 6, 2002
letter, the Office advised appellant of the additional evidence needed to establish her claim,
including a detailed description of the alleged incidents and rationalized medical evidence
supporting a causal relationship between those incidents and the claimed conditions. Appellant
submitted an additional cardiology report and employing establishment investigative memoranda
regarding her allegations.
By decision dated December 10, 2002, the Office denied appellant’s claim on the
grounds that fact of injury was not established. It found that she failed to establish any incident
of harassment. Appellant then requested an oral hearing, held October 28, 2004.1 She submitted
additional investigative memoranda and witness statements.
By decision dated and finalized February 15, 2005, an Office hearing representative
affirmed the December 10, 2002 decision as modified. He found that appellant established
several incidents of sexual harassment by a coworker as factual. The hearing representative
further found, however, that appellant did not submit sufficient rationalized medical evidence to
establish that those incidents caused the claimed emotional condition or consequential heart and
lung problems.
In a February 21, 2005 letter, appellant requested reconsideration. She stated that she
would submit additional evidence but did not do so. By decision dated June 7, 2005, the Office
denied reconsideration on the grounds that the February 21, 2005 letter did not raise substantive
legal questions or include new, relevant evidence.
In a June 29, 2006 letter, appellant requested reconsideration. She asserted that the
employing establishment accepted her complaints of discrimination. Appellant submitted letters
from a union official, a January 24, 2006 certified mail receipt and an October 30, 2006
settlement agreement. She also submitted a January 23, 2006 statement alleging a conspiracy to
subvert her claim.
By decision dated July 25, 2006, the Office denied appellant’s June 29, 2006 request for
reconsideration on the grounds that it was untimely filed and failed to present clear evidence of
error. It found that the June 29, 2006 request was untimely as it was filed more than one year
after the February 15, 2005 decision. The Board found that appellant’s letters and the
accompanying evidence did not establish that the Office erred in denying her claim.
In an August 27, 2008 letter, appellant requested reconsideration. She submitted a copy
of a settlement agreement previously considered by the Office prior to issuing the February 15,
2005 decision.
1

Scheduling of the oral hearing was delayed due to an apparent discrepancy in appellant’s mailing address.

2

By decision dated September 10, 2008, the Office denied appellant’s August 27, 2008
request for reconsideration on the grounds that it was untimely filed and failed to present clear
evidence of error. It found that appellant’s August 27, 2008 request was untimely as it was filed
more than one year after the February 15, 2005 decision. The Office found that appellant’s
August 27, 2008 letter and the accompanying evidence did not establish that it erred in denying
her claim.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right.3 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.4 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.5 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).6
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.7
Office regulations state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in the Office’s regulations, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of the Office.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.9 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
2

5 U.S.C. § 8128(a).

3

Thankamma Mathews, 44 ECAB 765, 768 (1993).

4

Thankamma Mathews, supra note 3; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

5

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
6

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 3; Jesus D. Sanchez, supra note 4.

7

Thankamma Mathews, supra note 3.

8

20 C.F.R. § 10.607(b).

9

Thankamma Mathews, supra note 3.

10

Leona N. Travis, 43 ECAB 227, 241 (1991).

11

Jesus D. Sanchez, supra note 4.

3

so as to produce a contrary conclusion.12 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.13
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.14 The
Board must make an independent determination of whether a claimant has submitted clear
evidence of error on the part of the Office such that the Office abused its discretion in denying
merit review in the face of such evidence.15
ANALYSIS
In its September 10, 2008 decision, the Office properly determined that appellant failed
to file a timely application for review. It rendered its most recent merit decision on
February 15, 2005. Appellant’s request for reconsideration was dated August 27, 2008 and
received on September 2, 2008, more than one year after February 15, 2005. Accordingly, her
request for reconsideration was not timely filed.
The Board finds that appellant’s August 27, 2008 letter does not raise a substantial
question as to whether the Office’s February 15, 2005 decision was in error or prima facie shift
the weight of the evidence in her favor. Therefore, it is insufficient to establish clear evidence of
error. The settlement agreement submitted in support of appellant’s request for reconsideration
is also insufficient to establish error by the Office. The Office denied the claim on February 15,
2005 based on a lack of rationalized medical evidence. The settlement agreement is not medical
evidence and is therefore irrelevant to the critical issue in the case as of February 15, 2005. The
settlement agreement is insufficient to raise a substantial question as to the correctness of the
Office’s February 15, 2005 decision.
Appellant has not otherwise provided argument or evidence of sufficient probative value
to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of the Office’s February 15, 2005 decision. Consequently, the Office properly
denied appellant’s reconsideration request.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely and failed to
show clear evidence of error. Therefore, the Office’s September 10, 2008 decision denying

12

Leona N. Travis, supra note 10.

13

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

James R. Mirra, 56 ECAB 738 (2005).

15

Gregory Griffin, supra note 5.

4

appellant’s August 27, 2008 request for reconsideration was proper under the law and the facts of
this case.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2008 is affirmed.
Issued: August 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

